DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on October 12, 2021.  
Claims 2 and 3 are currently pending consideration.

Response to Arguments
The objection to the Title is withdrawn.
Applicant's remarks filed October 12, 2021 concerning claims 2 and 3 have been fully considered, but are not persuasive.  The reasons set forth below.

Regarding claim 2, on page 3 of Applicant's remarks, Applicant submits that Cheng teaches away from “the second master base station starts transmitting the uplink data to a higher node before completion of the connection between the user equipment and the second master base station, the uplink data being received from the user equipment via the secondary base station before completion of the connection between the user equipment and the second master base station.”
In response to applicant’s remarks, the examiner respectfully disagrees.  
Cheng teaches before the handover procedure is completed, the uplink traffic from UE will be forwarded by the target HNB/HeNB to the SGW because the source HNB/HeNB informs only the SGW address as described in Non Patent Literature 2 and Non Patent 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0286449) in view of Koshkinen (US 2015/0055621 A1) in further view of 
Cheng et al. (US 2013/0028237 A1).

1. Regarding claim 2, Choi teaches a communication system (Figure 9) comprising:
a user equipment (Figure 9); and
a plurality of base stations configured to perform radio communication with the user equipment, wherein the plurality of base stations include:
a first master base station and a secondary base station that provide a dual connectivity for the user equipment (Figure 9, Paragraph [0154] eNB1 and eNB3 dual connectivity); and
a second master base station that provides the dual, connectivity for the user equipment along with the secondary base station instead of the first master base station due to a handover the user equipment maintains a connection with the secondary base station during the handover from the first master base station to the second master base station and starts transmitting uplink data to the secondary base station before completion, of a connection between the user equipment and the second master base station (Figure 9 Paragraph [0155] UE establishes connection to eNB2 while maintaining connection to eNB3 secondary base station).
Choi does not explicitly disclose the secondary base station is connected to the second master base station in the handover and starts transmitting the uplink data to the second master base station before completion of the connection between the user equipment and the second master base station, the uplink data being received from the user equipment before completion of the connection between the user equipment and the second master base station.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the secondary base station is connected to the second master base station in the handover and starts transmitting the uplink data to the second master base station before completion of the connection between the user equipment and the second master base station, the uplink data being received from the user equipment before completion of the connection between the user equipment and the second master base station as taught by Koshkinen in the system of Choi for improved handover see Paragraph [0001] of Koshkinen.
Choi in view of Koshkinen does not explicitly disclose the second master base station starts transmitting the uplink data to a higher node before completion of the connection between the user equipment and the second master base station, the uplink data being received from the user equipment via the secondary base station before completion of the connection between the user equipment and the second master base station.
Cheng teaches the second master base station starts transmitting the uplink data to a higher node before completion of the connection between the user equipment and Paragraph [0012] before handover procedure is completed, uplink traffic forwarded to the SGW).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the second master base station starts transmitting the uplink data to a higher node before completion of the connection between the user equipment and the second master base station, the uplink data being received from the user equipment via the secondary base station before completion of the connection between the user equipment and the second master base station as taught by Cheng in the system of Choi in view of Koshkinen for UE’s traffic during handover to be optimized see Paragraph [0015] of Cheng.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.